In an action to recover damages for wrongful death of plaintiff’s intestate, an infant six years old, as a result of an accident on June 17, 1950, in Yates County, defendants moved for an order changing the place of trial from Westchester County, where plaintiff resides, to Yates County, on the ground of convenience of witnesses. The action was commenced on October 16, 1950. Issue was joined on October 30, 1950, and the cause was noticed for trial for the January, 1951, term. The motion, resulting in the Order appealed from, was made in April, 1952, sixteen months after the cause was noticed for trial. The Special Term denied the motion because it was not timely made. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.